 1

 2

 3

 4

 5
                             IN THE UNITED STATES DISTRICT COURT
 6
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8
     NATIONAL CONTINENTAL INS. CO.,                Case No. 1:17-cv-01016-LJO-EPG
 9
                          Plaintiff,               ORDER RE: STIPULATED
10                                                 MODIFICATION OF SCHEDULING
                   v.                              ORDER DEADLINES
11
                                                   (ECF No. 36)
12   YOUNG'S CARGO, INC., et al.,

13                        Defendants.

14

15        Pursuant to the stipulation of the Parties (ECF No. 36) and good cause appearing, IT IS

16   ORDERED that the deadlines and other dates set forth in the Court’s Scheduling Order (ECF No.

17   29), as previously modified (ECF No. 35), are further modified as follows:

18                                          Current Deadline             New Deadline
       Non-expert discovery                 June 14, 2019                September 14, 2019
19     Dispositive Motion                   July 19, 2019                October 29, 2019
20     Expert Disclosure                    October 25, 2019             December 15, 2019
       Rebuttal Expert Disclosure           November 22, 2019            January 15, 2020
21     Expert Discovery                     December 20, 2019            February 15, 2020
       Pretrial Conference                  February 04, 2020            March 30, 2020
22
       Trial                                April 07, 2020               May 07, 2020
23

24   IT IS SO ORDERED.
25
        Dated:    June 19, 2019                              /s/
26                                                    UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
